DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a continuation of U.S. Application No. 12/665,642, filed December 18, 2009, which is a National Stage of International Application No. PCT/JP2008/061686, filed June 20, 2008, claiming priority based on Japanese Patent Application No. 2007-163551, filed June 21, 2007.

Information Disclosure Statement
The Information Disclosure Statement(s) filed 11/16/2022  has/have been considered by the Examiner.  The submission(s) is/are in compliance with the provisions of 37 CFR §§ 1.97 and 1.98. Enclosed with this Office Action is a return-copy of the Forms PTO-1449 with the Examiner’s signature and indication of those references that have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
The current claims are drawn to benzoazepine dosing regimens or schedules that are not described in the current specification or the parent application having United States Application Number 12/665,642 or its foreign priority application JP2007163551A. In fact, the claimed regimen is not even described in the instant specification. The claimed sequence of steps of a dosing regimen wherein the amount of the benzoazepine is titrated upwardly is not described in any of Applicant’s applications. 
The independent claims (Claims 1, 23 and 24) are drawn to a dosing regimen wherein a plurality of initial doses of benzoazepine for a total loading dose of 60 mg is administered. This is followed by administration of a plurality of titration doses of benzoazepine for a total titration dose of 90 mg/day on a later day or series of days. The days of administering a plurality of titrated doses are followed by administration of a plurality of target doses of benzoazepine for a total target dose of 120 mg/day on a later day or series of days. However, there is no written description of any type of dosing regimen, less a regimen that is so specific. Claim 1 even recite dose amounts that are not mentioned in the specification. For example, Claim 1 mentions that 45 mg of a loading doses followed by 15 mg of a loading dose for a total of 60 mg of a loading dose is administered. Neither “45 mg” nor the term “loading” dose is ever described in the specification. It also states that titration dose is administered but there is no description of the titration. Claim 1 also claims a target dose of 120 mg is administered after the loading and titration doses. However, while target dosage forms are discussed, the specification fails to described the claimed target dose or that it is obtained following the claimed methods, and accordingly, constitute new matter. 
Claims 2-4 further claim that the regimen includes 8hr intervals between each loading dose, between each titration dose and between each target dose. The specification fails to provide written description of these 8 hour intervals. 
Claims 5-6 claims that there is at least a week between the first loading dose and the titration dose (Claim 5) and between the first titration doses and the target dose (Claim 6). The specification fails to provide written description of these 8 hour intervals. The specification fails to provide written description of the week intervals. Indeed, there is no mention of a week interval at all in the specification.
Clearly, the written descriptions of the current application and its priority applications fail to provide written description support for the invention being claimed and introduces new matter.
Claims 7-22 depend directly or indirectly from Claim 1 and, therefore, are rejected for having the same issues. 
Independent Claim 23 and 24 are discussed alongside Claim 1 because they are also directed to a dosing regimen that is not described in the instant specification or the priority documents.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065. The examiner can normally be reached M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRIS E SIMMONS/Examiner, Art Unit 1629          

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629